DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s Amendment filed on 02/02/2021 Claims 1-5, 7-12, and 14-20 are currently pending and have been examined. Claims 1, 8, and 16 have been amended. Claims 2, 6, 9, 13, 18, and 20 have been removed from consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8, and 16 are directed to a Method. Therefore, claims 1-5, 7-12, and 14-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites:

A method for transferring assets with transaction privacy using a distributed ledger, comprising: 
in an information processing device for a node (one node/individual in a distributed ledger system) for a first party in a computer network comprising at least one computer processor (individual doing the processing): 
receiving, from the first party, a transaction to transfer ownership of one or more first z-tokens to a second party in exchange for second z-tokens, the first z-token representing an asset,
at least one of the first z-tokens or second z-tokens being created in response to receiving the transaction to transfer ownership; 
receiving, from the second party, acceptance of the transaction; 
committing the transaction to a distributed ledger in response to the acceptance of the transaction, 
the distributed ledger being stored as a plurality of copies among a plurality of nodes; and 
executing the transaction and updating a state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction, 
the first z-tokens and second z- tokens being issued by zero settlement layer-contracts,
the asset being transferred on the distributed ledger according to a zero-knowledge (concerning specific details of the asset)  Succinct Non-interactive ARgument of Knowledge proof ("zk- SNARK").

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by ‘certain methods of organizing human activity’. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘certain methods of organizing human activity’ but for the recitation of generic computer components, then it falls within the ‘certain methods of organizing human activity’ grouping of abstract ideas. The invention recites a method that allows individuals to trade tokens and to keep the trades recorded in a private ledger. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. distributed (ledger), a plurality of copies, a plurality of nodes, computer processor, and computer network) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (method) and claim 16 (method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘transferring, receiving, and accepting and updating’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the terms ‘distributed ledger’, ‘processor’, and ‘z-token’ could be interpreted as business conducted using a transaction ledger and tokens. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claims 2, 9, and 20 further recite “the transaction is a public transaction.” This limitation specifies the security level used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 2, 9, or 20 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 2, 9, and 20 are patent ineligible.

	Dependent claims 4 and 11 further recite “only part of the state for each node that is not a party to the transaction is made available.” This limitation specifies how much information is shared between parties and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 4 or 11 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 4 and 11 are patent ineligible.
	Dependent claims 5 and 12 further recite “a price associated with the transaction is private.” This limitation specifies how much information is shared between parties and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 5 or 12 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 5 and 12 are patent ineligible.
	Dependent claims 6, 13, and 18 further recite “each of the first z-tokens represents at least a part of an asset.” This limitation specifies what the tokens represent and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 6, 13 or 18 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 6, 13 and 18 are patent ineligible.
	Dependent claims 7, 14, and 19 further recite “each of the second z- tokens represents a currency.” This limitation specifies what the tokens represent and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 
	Dependent claims 15 and 17 further recite “verifying a state of the second z-tokens after receiving the notification that the second party has executed the transfer of second z-tokens.” This limitation specifies a state of the tokens (example: how many tokens are left in the account after a transaction) and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 15 or 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 15 and 17 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459

U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20170132625), Kotamraju (US9906519) and further in view of Greco et al (US20190034923) “Greco”

Regarding claim 1, Kennedy teaches: A method for transferring assets with transaction privacy using a distributed ledger, comprising: 
in an information processing device for a node for a first party in a distributed ledger computer network comprising at least one computer processor (Fig. 1 and 8, [0022] ‘In some embodiments (representing the information processing device - see Fig. 1 for the current embodiment), the processing server 102 (computer processor) may be a node (node for a first party) in the blockchain network 114 (computer network). As a node in the blockchain network 114, the processing server 102 may be configured to post blockchain transactions to a blockchain associated with the blockchain network 114, and may also be configured to validate transactions posted to the blockchain. Methods for validating transactions posted to a blockchain will be apparent to persons having skill in the relevant art, and may include, for example, proof of work calculations and confirmations. In some instances, transaction processing devices 108 may be configured as nodes for a blockchain network 114. In some embodiments, the processing server 102 and one or more transaction processing devices 
Examiner considers that one skilled in the art would have understood from reading the reference that a blockchain is a form of distributed ledger system ([0061] “wherein the blockchain is a distributed database that includes a plurality of data records (e.g., data records 208), which is primarily used to transfer assets and that there are options for both public and private blockchain operations.
receiving, from the second party, acceptance of the transaction (Fig. 4, 6, and 7, [0025] ‘In other instances, the payment transaction may be processed (e.g., approved by an associated issuer 110 and an authorization response returned to the acquirer 112) prior to forwarding of the transaction message to the processing server 102’).
committing the transaction to a distributed ledger and (Fig. 3-7, [0050] ‘In step 306, the updating module 218 of the processing server 102 may update a private blockchain by adding the generated data record to the blockchain.’ [0053] In step 318, the transaction processing device 108 may identify the generated data record that has been added to the private blockchain and may validate the electronic payment transaction. Validation of the electronic payment transaction may include confirmation transaction data values stored in the transaction message or a related transaction message, such as by confirming a transaction amount included in the data record with a transaction amount included in a clearing record).
in response to the acceptance of the transaction, the distributed ledger being stored as a plurality of copies among a plurality of nodes ([0022] In some embodiments, the processing server 102 may be a node in the blockchain network 114. As a node in the blockchain network 114, the processing server 102 may be configured to post blockchain transactions to a blockchain associated with the blockchain network 114, and may also be configured to validate transactions posted to the blockchain. Methods for validating transactions posted to a blockchain will be apparent to persons having skill in the relevant art, and may 
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that when a block is added to the blockchain and verified by a series of nodes. That data is transferred and stored with those nodes. 

Kennedy does not teach z-tokens are created in response to receiving the transaction to transfer ownership, however, Kotamraju, from a same or analogous art (Verification using Challenge/Response), teaches:
at least one of the first [z-] tokens (request over the first channel) or second [z-] tokens (token code over the second channel) are created in response to receiving the transaction to transfer ownership (Column 1, Lines 55-60: Another aspect relates to a method that may include providing, by a system comprising a processor, a token code in response to a request to initiate a transaction within a secure network. The request is received over a first channel and the token code is provided over a second channel. The first channel and the second channel are different channels. The method may also include evaluating, by the system, a received context, wherein the context is appended to the token code. Further, the method may include selectively allowing, by the system, the transaction based on the context appended to the token code).
Examiner considers that one of ordinary skill in the art would understand from reading the reference that the ‘at least one of the tokens (token code) is being created in response to receiving the transaction to transfer ownership’ is an intended use statement and carries no patentable weight as it has no bearing up on the positively recited Receiving step. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature 
the first [z-]tokens and second [z-] tokens being issued by [zero settlement] layer-contracts (Column 1, Lines 55-60: Another aspect relates to a method that may include providing, by a system comprising a processor, a token code in response to a request to initiate a transaction within a secure network. The request is received over a first channel and the token code is provided over a second channel. The first channel and the second channel are different channels. The method may also include evaluating, by the system, a received context, wherein the context is appended to the token code. Further, the method may include selectively allowing, by the system, the transaction based on the context appended to the token code).

Neither Kennedy nor Kotamraju does not explicitly teach the limitation of ‘zk-SNARK,’ or ‘z-token’ however, Greco from a same or analogous art teaches:
receiving, from the first party, a shielded transaction to transfer ownership of one or more first z-tokens to a second party in exchange for second z- tokens from the second party, wherein the first z-token represents an asset, ([0007] In some embodiments, upon selection of an asset and input of recipient identifier identifying a recipient to which the asset is to be transferred, the transferring device via the transmit function generates a redemption token for the asset by hashing the recipient identifier and a randomly generated redemption value together, creates a zero-knowledge sender proof for the asset identifier of the asset, the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset and sends the asset identifier, the salt value and the sender proof to the receiving device. In some embodiments, upon selection of the receive function for the asset, the receiving device via the receive function generates a new custody pass for the asset and a new custodian hash for the asset based on the recipient identifier and the new custody pass, creates a zero-knowledge recipient proof for the 
	Examiner considers that it would be obvious to one skilled in the art before the effective filing date of the claimed invention to include multiple z-tokens of Greco, though Greco explicitly only mentions redemption token. The redemption type z-token could be used for either buyer, seller, or both. The use of both types of z-token (i.e. tokens that are shielded [Greco 0200] and issued by contracts [Greco 0200] executing zero-knowledge settlement layer protocols [Greco 0200]) would add security and trust to zk-SNARK transactions. Applicant states that zero-knowledge settlement layer protocols involve ‘verifying and executing the transition without revealing an identity of the first or second party including the amount of the assets being transferred’ are clearly recited in Greco (Fig. 3, [0004]).
the first z-tokens and second z-tokens being issued by zero settlement layer-contracts ([0004] A system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that can optionally leverage distributed ledger-based technologies such as blockchain and transaction agents (e.g. smart contracts). In particular, the transaction agents (or technology such as chain-code or database programs) securely record each of the transactions on the ledger utilizing obfuscated or proxy data state such that information about the transactions cannot be gleaned from the ledger. In particular, the transaction agents are able to enforce business rules of the system by requesting zero-knowledge proofs from participants to the transaction (e.g. sender and recipient) in place of actual data for the transaction. The zero-knowledge proofs are able to be designed to prevent an observer of the distributed ledger from determining any information of the transaction that is taking place. [0011] In some embodiments, the method further comprises receiving, with the transfer agent of the first secure transfer device, selection of a receive function of the transfer 
the one or more first z-tokens and the second z- tokens are shielded and issued by contracts executing zero-knowledge settlement layer protocols; ([0010] A second aspect is directed to a method of securely transferring one or more assets each associated with an asset identifier, a salt value, a custody pass and an identifier hash. The method comprises receiving, with a transfer agent of a first secure transfer device, a selection of an asset and input of a recipient identifier identifying a recipient to which the asset is to be transferred, generating a redemption token for the asset with the transfer agent by hashing the recipient identifier and a randomly generated redemption value together, creating a zero-knowledge sender proof for the asset identifier of the asset with the transfer agent based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset and sending the asset identifier, the salt value and the sender proof to a second secure transfer device with the transfer agent. [0020] Embodiments described herein are directed to a protocol, system, device and method of confidential secure custodial transfers of asset between registered entities utilizing transaction agents (e.g. smart contracts) implemented via a zero knowledge protocol and a distributed ledger (e.g. a blockchain). In particular, a ledger that securely records each of the transactions utilizes a shielded or proxy data state such that information about the transactions cannot be gleaned from the ledger).
using zero-knowledge Succinct Non-interactive ARgument of Knowledge proofs ("zk-SNARK"), verifying and executing the transaction without revealing an identity of the first or second party and an amount of first z-tokens or second z-tokens in the transaction; ([0005] In some embodiments, the transaction agents are able to leverage verification functions implemented as zk-SNARK circuits in order to validate the submitted proofs. Further, in order for a recipient to complete a transaction, the transaction agent can require the recipient to receive certain data from the current custodian (e.g. sender). This is able to be achieved via a private, secure, peer-to-peer message between the current custodian and the recipient. By using the data included in the message, the recipient can accept custody of an identifier. By limiting the information sharing only between the parties involved in the transaction, the system provides a high level of privacy. As a result, the system enables the secure transfer of a physical or electronic item marked with unique identifiers (such as serialized global trade item number (SGTIN) in the Global Standards One (GS1) standards) on a shared ledger while maintaining confidentiality of transactions, and also enabling verification of receipt at each stage as well as full end-to-end provenance verification of an item ex-post by an actor that has not participated to the transactions (such as a regulator). 
executing the transaction and updating a state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction ([0029] The distributed ledger data is able to comprise a ledger including pairs of data representing items 102 and the current and/or past custodian of those items 102. For example, as described in detail below, items 102 are able to be registered on the ledger with an initial custodian/registrant being associated with the item 102. This association is able to be kept confidential by the ledger recording the results of functions/hashes applied to the actual data (e.g. an item identifier hash representing the item identifier and a custodian hash representing the custodian identifier) such that the actual data can only be determined using proofs designed to decode/reverse the functions/hashes. As a result, the ledger is able to confidentially record each change of custody of an item 102 (e.g. as executed/verified/recorded by a custody transaction agent described below) is able to be reflected on the chain of custody on 
the asset being transferred on the distributed ledger according to a zero-knowledge Succinct Non-interactive ARgument of Knowledge proof ("zk- SNARK") ([0004] A system, device and method of confidential secure custodial transfers of asset between entities utilizing a zero knowledge protocol, that can optionally leverage distributed ledger-based technologies such as blockchain and transaction agents (e.g. smart contracts).
Further, “at least one of the first z-tokens or second z-tokens being created in response to receiving the transaction to transfer ownership” do not move to distinguish over prior art as the description does not affect the positively recited step of receiving. In other words, the claimed expression merely expresses intended use of at least one of the tokens and/or intended result of the positively recited step of “receiving”.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, the token issuing system of Kotamraju and the asset blockchain writing of Greco. Generating tokens is critical to keeping data secure and personal information confidential. As Kotamraju points out: 
	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the customer's account information may be accessed and viewed through a financial institution website, the customer may manage an account through a telephone interaction, and so on. Although these options provide increased access and convenience for the customer, each of these channels also provide opportunities for fraudulent access. On the user side, an occurrence of fraud (e.g., compromised financial data, monetary loss, identity theft, and so on) as well as the need to provide authentication information (e.g., enter a temporary pass code or one time password) have been blamed for user dissatisfaction. On the network side, malware that operates to intercept the temporary 

In regards to claims 8 and 16, method claims 8 and 16 correspond generally to method claim 1, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 2, Kennedy teaches: The method of claim 1, wherein 
the transaction is a public transaction ([0026] ‘The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification’).
In regards to claims 9 and 20, method claims 9 and 20 correspond generally to method claim 2, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Kennedy teaches: The method of claim 1, wherein 
each node in the computer network updates its state to update a number of first z-tokens and a number of second z-tokens for the first party and the second party based on the transaction (Fig. 3-6, [0040] ‘For example, the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). In some instances, the updating module 218 may output a notification to one or more modules of the processing server 102 indicating that the update process was completed’).
In regards to claims 10 and 18, method claims 10 and 18 correspond generally to method claim 3, and recites features in method form, and therefore is rejected under the same rationale.



Regarding claim 4, Kennedy teaches: The method of claim 3, wherein 
only part of the state for each node that is not a party to the transaction is made available ([0026] ‘The data record may include the message type indicator included in the transaction message as well as one or more of the transaction data values stored in the corresponding data elements in the transaction message. The data record may then be posted to the private blockchain by the processing server 102. The data record may be subsequently verified by one or more nodes included in the associated blockchain network 114, such as the transaction processing devices 108 comprising the blockchain network 114. The data record may then be a part of the blockchain, which may thus be independently verifiable by any entity configured to access the blockchain, (each node that is or is not a party to the transaction) such as the acquirer 112 and/or issuer 110 involved in the electronic payment transaction, a third party financial institution 104, a consumer or merchant involved in the electronic payment transaction, etc. The private blockchain may thus be used as a secure and confidential (party to the transaction), yet publicly accessible, record of processed payment transactions for third party verification (not party to the transaction)’.
In regards to claims 11 and 19, method claims 11 and 19 correspond generally to method claim 4, and recites features in method form, and therefore is rejected under the same rationale.

Claims 5-8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20170132625), Kotamraju (US9906519), Greco (US 20190034923), and further in view of Davis (US20160342978) 

Regarding claim 5, neither Kennedy, Kotamraju nor Greco explicitly teach the limitation of: The method of claim 1, wherein: a price associated with the transaction is private

Davis from a same or analogous art (Authorization using a 3rd party) teaches: 
a price associated with the transaction is private (Fig. 6-9, [0106] ‘The data elements may include a first data element configured to store a personal account number that includes a specific account identifier and a second data element reserved for private use that includes at least a blockchain network identifier and a transaction amount (price)’.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, the token issuing system of Kotamraju, asset and blockchain writing of Greco with the market practices of Davis. Generating tokens is critical to keeping data secure and personal information confidential. As Kotamraju points out why it would be obvious to combine: 
	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the customer's account information may be accessed and viewed through a financial institution website, the customer may manage an account through a telephone interaction, and so on. Although these options provide increased access and convenience for the customer, each of these channels also provide opportunities for fraudulent access. On the user side, an occurrence of fraud (e.g., compromised financial data, monetary loss, identity theft, and so on) as well as the need to provide authentication information (e.g., enter a temporary pass code or one time password) have been blamed for user dissatisfaction. On the network side, malware that operates to intercept the temporary pass code or one time password makes it increasingly difficult to authenticate devices and users associated with the devices with a high degree of confidence.

Davis also points out why the use of the blockchain and nodes would make it obvious to combine: 
[0002] ‘For example, a transaction that is posted to a blockchain may not require any information regarding the sender or recipient of the currency, and thus may enable the payer and payee of a transaction to retain anonymity. Such an aspect of blockchain transactions may be highly desirable for consumers that wish to maintain their privacy, and may help reduce the likelihood of fraud due to theft of their information’.



Regarding claim 7, neither Kennedy, Greco nor Kotamraju explicitly teach the limitation of: The method of claim 1, wherein: each of the second z-tokens represents a currency.

However, Davis, from a same or analogous art teaches:
each of the second z-tokens represents a currency (Fig. 8-13, [0060] ‘Each transaction data entry 214 may include data related to a payment transaction, which may be a fiat currency transaction (second z-token) or a blockchain currency transaction. Each transaction data entry 214 may include a transaction message, transaction notification, and/or data included therein, such as transaction times and/or dates, transaction identifiers, source addresses, destination addresses, transaction amounts, merchant data, consumer data, product data (first z-token represents at least a part of an asset), loyalty data, reward data, etc. In some instances, transaction data entries 214 may be stored in an account profile 210 related to a transaction account involved in the associated payment transaction’). 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Kennedy, with the token issuing system of Kotamraju, the zk SNARK protocols of Greco and the market practices of Davis. Generating tokens is critical to keeping data secure and personal information confidential. As Kotamraju points out why it would be obvious to combine: 
	Authentication is the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online. In other examples, the 

Davis also points out why the use of the blockchain and nodes would make it obvious to combine: 
[0002] ‘For example, a transaction that is posted to a blockchain may not require any information regarding the sender or recipient of the currency, and thus may enable the payer and payee of a transaction to retain anonymity. Such an aspect of blockchain transactions may be highly desirable for consumers that wish to maintain their privacy, and may help reduce the likelihood of fraud due to theft of their information’.

In regards to claim 14, method claim 14 correspond generally to method claim 7, and recites features in method form, and therefore is rejected under the same rationale.

Regarding claim 15, Kennedy teaches: The method of claim 8, further comprising: 
verifying a state of the second z-tokens after receiving the notification that the second party has executed the transfer of second z-tokens (Fig. 3 and 4, [0026] ‘The private blockchain may thus be used as a secure and confidential, yet publicly accessible, record of processed payment transactions for third party verification’ (verifying a state after notification).
Examiner considers that one skilled in the art would have understood from reading the reference that once a blockchain transaction has reached consensus, the new state (verified) occurs after the transaction has been authorized. The ‘first and second z-tokens’ used by the inventor allegedly represent one or more of these commodities. Further, the recitation of ‘first 
In regards to claim 17, method claim 17 corresponds generally to method claim 15, and recites features in method form, and therefore is rejected under the same rationale.


Applicant’s Arguments
	

	Examiner has withdrawn prior 35 U.S.C. 112 rejections based on applicant’s amendments from 03/23/2021.

	Applicant asserts on pages 10 and 11 of the response, that Examiner failed to properly apply the 2019 PEG guidelines regarding Step 2A-Prong 1 by stating that “The Claims Do Not Recite One Of The Enumerated Judicial Exceptions.”
	Examiner acknowledges the applicant’s arguments but respectfully disagrees. The judicial exception, including at least the exchange of tokens and recording them in a distributed ledger falls within the categories of ‘certain methods of organizing human behavior’. The guidance states that if, when the computer components are removed, there remains only the abstract ideas which fall into one of the following categories: 
Fundamental economic principles or practices.
Commercial or Legal Interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations)
Managing personal behavior or relationships or interactions between people.

Further, based on applicant’s amendments, the scope of the claims has shifted into clearly reciting fundamental economic principles or practices. Then the claims represent an abstract idea and are patent ineligible.


	Applicant asserts on pages 11-12 of the response that Examiner failed to properly apply the 2019 PEG guidelines regarding Step 2A-Prong 2 by stating that "receiving the transaction to transfer ownership," as recited in each amended independent claim. By creating z-tokens as part 
	Examiner acknowledges the applicant’s arguments but respectfully disagrees. Examiner has noted that how the z-tokens were generated has no patentable weight on the positively recited steps of “receiving, from the first party, a transaction to transfer ownership” and “executing the transaction and updating a state.”
	Therefore the claimed technological improvement is merely an attempt to achieve a practical application in a manner that amounts to more than applying an abstract concept in a general purpose computer. Thus, the claimed ‘generation of z-tokens’ in the claims do not monopolize the exception. Further, based on applicant’s amendments, the scope of the claims has shifted into clearly reciting fundamental economic principles or practices. Therefore, the claims represent an abstract idea and are patent ineligible.
	Examiner acknowledges the applicants concerns but respectfully disagrees. Applicant’s arguments are moot as a new ground of rejection has been found. Examiner maintains the 35 U.S.C. 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Arnold (US20160260169) - Updating a Distributed Ledger; Castinado (US20170132615) - Blockchain Alias for P2P Payments, Voell (US20170289111) - Data Privacy in a Private Distributed Ledger, Chandrasekhar (US20170357966) - Use of A Proprietary Private Blockchain, Castagna (US20180103042) - Cryptographic Keys in a Private Blockchain , Lobban (US20180183768) - Privacy in Distributed Ledger Transactions; Kwon US20180152454) - Method for Managing Electronic Device Programs].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685